Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe McKinney Muncy on 01/10/22.

The application has been amended as follows: 

1.  (Currently Amended) A multi-conical cyclone separator; a multi-conical main body and a fitting multi-conical cover body, wherein the multi-conical main body has four or more conical tubes each of which is distributed along a circumferential array, the multi-conical cover body has diversion columns which correspond to the conical tubes one by one, when the multi-conical cover body and the multi-conical main body fit by sealing, the diversion column is inserted into the corresponding conical tube to form a casing structure, the side of each conical tube of the multi-conical main body is provided with an air inlet, a high-speed vortex flow is formed in each conical tube to separate air with dust impurities attached, and the separated airflow is discharged upward by the diversion column, the side of each conical tube of the multi-conical main body is provided with a compensation tuyere for compensating an inlet air flow rate to reduce a negative pressure in the conical tube and improve a dust-gas separation effect, the compensation tuyere of the conical tube is smaller than the air inlet, a guide angle is provided at the air inlet, and the guide angle extends away from a center of the multi-conical main body to form an enlarged inlet air collecting structure, both the air inlet and the tuyere are at a top side of the conical tube, and the air flow rate of the inlet is greater than the air flow rate of the tuyere.

2.  (Canceled)

3.  (Canceled)

4.  (Currently Amended) The multi-conical cyclone separator according to claim 1, wherein the air inlet of the conical tube faces a spiral direction of airflow to be entered.

5.  (Currently Amended) The multi-conical cyclone separator according to claim 1, wherein the air inlet of the conical tube faces a spiral direction of airflow to be entered, and the air inlet or the compensation tuyere of the conical tube is higher than a bottom port of the inserted diversion column, so that wind flows toward a bottom of a conical tube head to form a vortex flow.

6.  (Currently Amended) The multi-conical cyclone separator according to claim 1, wherein two or more connecting columns are provided on the multi-conical cover body, the connecting columns are located in an annular ring where the diversion column is located, and each connecting column passes through a through hole fitting on the multi-conical main body and is fixed, so that the multi-conical main body and the multi-conical cover body are connected by sealing a joint surface therebetween.

7.  (Currently Amended) A dust collecting apparatusa side of the dust collecting cylinder is provided , the side of each conical tube of the multi-conical main body is provided with a compensation tuyere for compensating an inlet air flow rate to reduce a negative pressure in the conical tube and improve a dust-gas separation effect, the compensation tuyere of the conical tube is smaller than the air inlet, a guide angle is provided at the air inlet, the guide angle extends away from a center of the multi-conical main body to form an enlarged inlet air collecting structure; and the air inlet of the conical tube faces a spiral direction of airflow to be entered, both the air inlet and the tuyere are at a top side of the conical tube, and the air flow rate of the inlet is greater than the air flow rate of the tuyere.

8.  (Canceled)

9.  (Canceled)

10.  (Currently Amended) The dust collecting apparatus according to claim 7, wherein the air inlet of the conical tube faces a spiral direction of airflow to be entered, and the air inlet or the compensation tuyere of the 

11.  (Currently Amended) The dust collecting apparatus according to claim 7, wherein two or more connecting columns are provided on the multi-conical cover body, the connecting columns are located in an annular ring where the diversion column is located, and each connecting column passes through a through hole fitting on the multi-conical main body and is fixed, so that the multi-conical main body and the multi-conical cover body are connected by sealing a joint surface therebetween.

12.  (Currently Amended) The dust collecting apparatus according to claim 7, wherein the primary filtering structure includes a support frame, the filter screen is ring-shaped, a bottom end of the filter screen is fixed on the support frame, a top end of the filter screen and a ring portion of the diversion dome fit by connecting, the filter screen, the support frame and the diversion dome form a space for mounting the multi-conical cyclone separator, the multi-conical cover body is rotatably fastened with the dust collecting cylinder, the diversion dome includes a diversion portion and a ring portion, the diversion portion and the air inlet fit, the diversion portion has a horizontal partition surface and an arc-shaped diversion surface, and the ring portion of the diversion dome is connected to a fitting interface of the multi-conical cover body by sealing.

13.  (Currently  Amended) The dust collecting apparatus according to claim 12, wherein the support frame includes a support plate and a support base below, the support plate is provided with a convex column for connecting the connecting column extending downward from the multi-conical cover body, the support plate is provided with interfaces each of which matches each conical tube of the multi-conical main body, the support base has a hollow structure, the conical tube and the interface of the support plate are connected to a space inside the support base, and a 

14.  (Currently Amended) The dust collecting apparatus according to claim 13, 
a primary filtering flow path which is used to filter larger dust impurities, formed in a space between the dust collecting cylinder and the primary filtering structure, and connected to the air inlet, a first collecting portion, and several meshes of the filter screen;
a secondary filtering flow path which is used to filter smaller dust impurities, composed of a plurality of cyclone flow paths arranged in parallel, formed in a space inside the multi-conical cyclone separator, each cyclone flow path being connected to the air inlet of the conical tube, a space inside the conical tube, a second collecting portion, and an air outlet of the multi-conical cover body; and
		a connecting flow path which connects the meshes of the filter screen of the primary filtering structure and each air inlet of the multi-conical cyclone separator, so that airflow filtered by the primary filtering structure is distributed to the multi-conical cyclone separator.

Drawings
The drawings were received on 06/01/20.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 7 includes structure which are neither anticipated by, nor obvious over prior art of record.  Claims 4-6 and 10-14 depend on claims 1, 7; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773